DETAILED ACTION
This Action is a response to the communication received 19 November 2021. No claims are amended, canceled or newly added. Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, 23-24 and 26-33 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/674,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of the current application references general wear and operating data, claim 1 of the reference application references thermal wear and temperature data, wherein thermal wear is a type of wear and temperature data is a type of operating data. More specifically, one or more types of operating characteristics, such as frequency of operation, operating voltage, and activity level are known in the relevant art to create increased heat, and increased heat is known in the relevant art to cause wear (see, e.g., Arora, cited below, at ¶¶3-5 and 22-23).
Claims 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of the reference application.
Claims 3-4, 11-12 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4, 10-11 and 17-18 of the reference application.
Claims 7, 15 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 14 and 20 of the reference application.
Claims 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26 of the reference application.
Claims 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


15/674,607
15/857,887
1. A method for providing thermal wear spreading among a plurality of thermal die regions in an integrated circuit the method comprising:
1. A method for providing wear spreading among a plurality of die regions in an integrated circuit, the method comprising:
producing die region wear-out data representing a cumulative amount of time each of the plurality of thermal die regions has spent at a temperature level, based on temperature data from each of the plurality of die regions;
producing die region wear-out data representing a cumulative amount of time each of the plurality of die regions has spent at an operating condition based on operating condition data from each of the plurality of die regions, 



wherein the operating condition data is based on at least one of the following operating characteristics: frequency of operation of the plurality of die regions, an operating voltage of the plurality of die regions, an activity level of the plurality of die regions, a timing margin of the plurality of die regions, and a number of detected faults of the plurality of die regions,
producing fault detection information indicating that a number of faults has occurred beyond a desired threshold;
producing fault detection information indicating that a number of faults has occurred beyond a desired threshold;
storing, in persistent memory, the cumulative die region wear-out data and the number of faults that has occurred beyond a desired threshold;
storing, in persistent memory, the cumulative die region wear-out data and the number of faults that has occurred beyond a desired threshold;
anticipating when a fault will occur based on at least both the cumulative die region wear-out data and based on the fault detection information indicating the number of faults that has occurred beyond the desired threshold;
anticipating when a fault will occur based on at least both the cumulative die region wear-out data and based on the fault detection information indicating the number of faults that has occurred beyond the desired threshold;
temperature data that is not accumulated over the life of a respective thermal region; and
spreading thermal wear among the plurality of thermal die regions based on operating condition data that is not accumulated over the life of a respective thermal region; and
prioritizing the spreading of thermal wear among the plurality of thermal die regions based on temperature data that is not accumulated over the life of a respective thermal region by overriding the spreading of thermal wear among the thermal die regions using the die region wear-out data that is based on data that is accumulated over the life of the respective thermal region.
prioritizing the spreading of thermal wear among the plurality of thermal die regions based on operating condition data that is not accumulated over the life of a respective thermal region by overriding the spreading of thermal wear among the thermal die regions using the die region wear-out data that is based on data that is accumulated over the life of the respective thermal region.


3. The method of claim 1, wherein the die region wear-out data is based on temperature data accrued over the life of each respective thermal region of the plurality of thermal regions.
3. The method of claim 1, wherein the die region wear-out data is based on operating condition data accrued over the life of each respective region of the plurality of regions.


4. The method of claim 1 wherein:
4. The method of claim 1 wherein:
the temperature level includes a plurality of temperature ranges;
the operating condition includes a plurality of operating ranges;
the die region wear-out data including data representing a cumulative amount of time each of the plurality of thermal die regions has spent in each of the plurality of temperature ranges; and
the die region wear-out data including data representing a cumulative amount of time each of the plurality of die regions has spent in each of the plurality of operating ranges; and
generating the wear out control data includes combining the cumulative amount of time each of the plurality of thermal die regions has spent in each of the plurality of temperature ranges.
generating the wear out control data includes combining the cumulative amount of time each of the plurality of die regions has spent in each of the plurality of operating ranges.


7. The method of claim 1, further comprising:
7. The method of claim 1, further comprising:
determining die region wear-out level data by combining die region wear-out data from multiple temperature ranges; and
determining die region wear-out level data by combining die region wear-out data from multiple operating ranges; and
wherein spreading thermal wear among the plurality of thermal die regions includes controlling task execution among the plurality of thermal die regions using the die region wear-out level data.
wherein spreading wear among the plurality of die regions includes controlling task execution among the plurality of die regions using the die region wear-out level data.



thermal wear among the plurality of thermal die regions includes remapping of memory addresses for a die region of memory.
26. The method of claim 1, further comprising wherein spreading wear among the plurality of die regions includes generating wear-out control data that controls at least one of: remapping of memory addresses for a die region of memory and operation of other functional units in the integrated circuit.


24. The method of claim 1, wherein: producing die region wear-out data includes:
29. The method of claim 1, wherein: producing die region wear-out data includes:
categorizing each of the plurality of die regions into a wear-out level based on the die region wear-out data; and
categorizing each of the plurality of die regions into a wear-out level based on the die region wear-out data; and
ordering threads in a manner indicative of an amount of heat a thread is determined to cause when executing; and
ordering threads in a manner indicative of an amount of heat a thread is determined to cause when executing; and
spreading thermal wear among the plurality of thermal die region using the die region wear-out data comprises assigning threads such that a thread causing a lower amount of heat is assigned to a die region having a higher wear-out level with respect to another die region.
spreading thermal wear among the plurality of thermal die region using the die region wear-out data comprises assigning threads such that a thread causing a lower amount of heat is assigned to a die region having a higher wear-out level with respect to another die region.


27. The method of claim 1 wherein producing fault detection information comprises producing data indicating at least one of: an error rate exceeds a threshold or logic timing delays exceed a threshold.
32. The method of claim 1 wherein producing fault detection information comprises producing data indicating at least one of: an error rate exceeds a threshold or logic timing delays exceed a threshold.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, 23-24 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al., U.S. 2016/0086654 A1 (hereinafter referred to as “Arora”) in view of Moyer et al., U.S. 2011/0265090 A1 (hereinafter referred to as “Moyer”) and Bickford et al., U.S. 2015/0033081 A1 (hereinafter referred to as “Bickford”), and in further view of Naik et al., U.S. 2018/0189135 A1 (hereinafter referred to as “Naik”) and Penzes et al., U.S. 2013/0047166 A1 (hereinafter referred to as “Penzes”).

Regarding claim 1, Arora teaches: A method for providing thermal wear spreading (Arora, e.g., Abs., “A method for managing thermal levels in a memory system …”) among a plurality of thermal die regions in an integrated circuit (Arora, e.g., FIG. 2B and ¶20, “…memory structure of the PIM system includes memory dies arranged in multiple memory stacks … dies 210E, 211E, 212E, and 213E are logic dies located at the bottoms of the memory stacks 210, 211, 212, and 213, respectively. The A, B, C, and D dies in each of the stacks 210-213 are memory dies”) the method comprising:
	producing die region wear-out data […] based on operating condition data from each of the plurality of die regions (Arora, e.g., ¶28, “… memory controller 251 utilizes an integrated thermal model to determine the expected thermal level for the physical locations in the structure of processing node 201 …” See also, e.g., ¶25, “… memory controller 251 determines an expected thermal level associated with each of a number of physical locations in the node 201 … [which] may correspond to a specific die or a region within a die …” Examiner’s note: at least one die, which comprises at least one region, comprises logic dies for executing processing tasks for each of the memory stacks depicted in FIG. 2B (see generally FIG. 2B and ¶¶24-26, 30). See also, e.g., ¶39, “PIM system 200 may also include one or more thermal sensors for sensing temperatures at one or more physical locations in the PIM system 200 …”),
wherein the operating condition is based on at least one of the following operation characteristics: frequency of operation of the plurality of die regions (Arora, e.g., ¶29, disclosing logic die instructions per cycle and processor core frequencies), an operating voltage of the plurality of die regions (Arora, e.g., ¶29, disclosing operating voltage supply levels), an activity level of the plurality of die regions (Arora, e.g., ¶29, disclosing memory activity patterns); …
	storing, in [persistent] memory, the cumulative die region wear-out data … (Arora, e.g., ¶29, “The thermal model may include data stored within the memory dies A-D, or may alternatively be stored in other memory outside of node 201. In one embodiment where the thermal model data is stored in the PIM system, the thermal model data itself may also be subject to placement by the thermal management scheme”); …
	[Another type of operation that can be received at block 303 is a processing task for executing in a logic die of the processing node 201 … At block 321, the memory controller 251 determines the thermal penalty associated with the processing task …” See also, e.g., ¶61, “ At block 325, the memory controller 251 assigns the processing task to one of the identified target location of block 323 …” See also, e.g., ¶64, “An intra-node thermal management process 300, as described above, balances thermal levels over the processing node …” Examiner’s note: the more particular spreading operations are disclosed by the teachings of Naik, cited below).
Arora does not teach that the wear-out data represents a cumulative amount of time each die region has spent at an operating condition and storing the wear-out data in persistent memory. However, Moyer does teach: [producing die region wear-out data] representing a cumulative amount of time each of the plurality of thermal die regions has spent at a temperature level (Moyer, e.g., ¶32, “Table 203 records the amount of time … that a core operates at a particular temperature range (in Celsius) …” See also, e.g., ¶31, “The values in the accumulated usage column represent the amount of time (in hours in one embodiment) that a core has operated with [an operating parameter] …”) …
[storing,] in persistent memory, [the cumulative die region wear-out data] … (Moyer, e.g., ¶25, “Processor 103 includes a usage table that stores the accumulated usage information for each core. In one embodiment, table 121 is implemented in a non volatile memory on integrated circuit 102 …”) for the purpose of categorizing die regions into different life-time wear levels based on cumulative time spent in a variety of operating conditions and maintaining that record over time (Moyer, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing thermal wear levels in a system comprising logic die and memory die of Arora to provide that the wear-out data represents a cumulative amount of time each die region has spent at an Id.).
	Arora in view of Moyer does not teach producing fault tolerance information comprising cumulative detected faults per die region, storing the fault detection information, and anticipating when a fault will occur based at least on fault detection information and cumulative die region wear-out data. However, Bickford does teach: producing fault detection information indicating [information about numbers of faults] (Bickford, e.g., ¶29, “at least one operating parameter of each device can be tracked and/or monitored … such as by using an on-board sensor 410 of a device 400. Examples of a suitable operating parameter include any parameter whose time-variation can affect a rate of degradation of the device via at least one failure mechanism of the device, such as temperature, voltage, power, current … monitoring of at least one failure mechanism … electromigration … negative bias temperature instability … or any other failure mechanism as may be suitable and/or desired …” Examiner’s note: the cumulative nature of the measurements in Bickford are indicated below in the discussion of the anticipation of the fault); …
	[storing, in persistent memory, …] the fault detection information indicating [information about numbers of faults] (Bickford, e.g., ¶23, “… one or all of modules 382-388 can include … look-up tables …” See also, e.g., FIG. 5 and ¶25, disclosing the use of a lookup table to compare power on hour, temperature, time to replace and/or time to fail information. Examiner’s note: Moyer above disclosed that the memory used to store operating condition information is non-volatile (i.e. persistent));
	anticipating when a fault will occur based on at least both the cumulative die region wear-out data and based on the fault detection information indicating [information about numbers of faults] (Bickford, e.g., ¶29, “… body of measured values of each tracked operating parameter can be developed and/or collected for each tracking interval. An effective operating time can be determined for each monitored failure mechanism and subtracted from the remaining time to fail (block 810). A determination can be made as to whether any remaining time to replace has crossed a threshold (bock 812) such that the device should be repaired and/or replaced.” Examiner’s note: by continuously updating the remaining time to replace including a determination of the projected life reduced by operating at a particular set of operating conditions (temperature + electromigration, for example), the anticipation incorporates at least cumulative temperature-based wear-out data and cumulative fault information. See also, e.g., ¶19, wherein a plurality of failure mitigation actions may be taken, to include reconfiguring the computing system to shift load away from the affected device and/or adjusting operating parameters, among other possibilities, and using the information to adjust workload balance across a plurality of devices (i.e. cores or space domains) in order to balance wear/life. In view of the amendment specifying a different nature of the cumulative number of faults, Examiner cites to Naik below) for the purpose of detecting when hard or soft faults have occurred such that mitigation or replacement actions may be taken with respect to one or more devices and/or space domains of a processing system (Bickford, ibid.).
Id.).
	Arora in view of Moyer and Bickford does not more particularly identify that fault detection information indicates that a number of faults has occurred beyond a desired threshold, and in particular wherein this identification comprises producing data indicating that an error rate exceeds a threshold. However, Naik does teach: [producing fault detection information indicating] that a number of faults has occurred beyond a desired threshold; storing … the number of faults that has occurred beyond a desired threshold; anticipating when a fault will occur … based on the fault detection information indicating the number of faults that has occurred beyond the desired threshold (Naik, e.g., ¶39, “if the error data 176 indicates that an error count or error rate that exceeds a first threshold amount, the post-write read engine 122 may send a signal to the block manager 142 indicating a first error characteristic of the destination block … block manager 142 may perform a corrective operation that results in the block 118 not being used …” See also, e.g., ¶¶40-41 disclosing other use of thresholds, including one that indicates a likelihood of early failure for the block; also note at least ¶¶20 and 24, describing the purpose of collecting this information and managing the use of the blocks such as to level wear throughout the physical memory; finally note that the error count or rate is stored at least temporarily for the purpose of using the information for corrective purposes; that the storage is more particularly in persistent memory, see the citation to Moyer above) for the purpose of monitoring error rates in a plurality of blocks of memory such that failure or a likelihood of early failure can be determined or predicted and wear-leveling actions can be taken (Naik, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing thermal wear levels in a system comprising logic die and memory die of Arora in view of Moyer and Bickford to provide that fault detection information indicates that a number of faults has occurred beyond a desired threshold, and in particular wherein this identification comprises producing data indicating that an error rate exceeds a threshold because the disclosure of Naik shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for monitoring and metering the wear of one or more integrated circuit region to provide that fault detection information indicates that a number of faults has occurred beyond a desired threshold, and in particular wherein this identification comprises producing data indicating that an error rate exceeds a threshold for the purpose of monitoring error rates in a plurality of blocks Id.).
	Arora and Moyer in view of Bickford and Naik do not teach prioritizing the spreading of thermal wear among the plurality of die regions based on temperature data not accumulated over the life of a respective thermal region. However, Penzes does teach: spreading thermal wear among the plurality of thermal die regions based on operating condition data that is not accumulated over the life of a respective thermal region (Penzes, e.g., ¶46, “PMU 200 determines whether the temperature of a first core in the plurality of processor cores has exceeded a temperature threshold … if PMU 300 determines that processor core 106 a has exceeded the temperature threshold and cooler processor core 106 c is available, PMU 200 instructs processor 104 to process the thread previously executed using core 106 a using cooler core 106 c …”); and
	prioritizing the spreading of thermal wear among the plurality of thermal die regions based on operating condition data that is not accumulated over the life of a respective thermal region by overriding the spreading of thermal wear among the plurality of thermal die regions using the die region wear-out data that is based on data that is accumulated over the life of the respective thermal region (Penzes, e.g., ¶47, “systems and methods for core swapping previously described can also be modified to take the impacts of temperature into consideration when determining which core to select…once a processor core has failed in step 502, MPU 200 can select a cooler replacement core rather than a hotter replacement core in step 404 to process future instructions…” Examiner’s note: FIG. 4 takes lifetime aging into account, but with the modification described at ¶48, the swapping is based on current observed temperature rather than any lifetime total measurement) for the purpose of ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-core processor wear management method and system of Arora and Moyer in view of Bickford and Naik to provide for prioritizing the spreading of thermal wear among the plurality of die regions based on temperature data not accumulated over the life of a respective thermal region because the disclosure of Penzes shows that it was known to those of ordinary skill in the pertinent art to improve a multi-core processor wear management method and system to provide for prioritizing the spreading of thermal wear among the plurality of die regions based on temperature data not accumulated over the life of a respective thermal region for the purpose of managing thermal wear including managing current temperature of a plurality of cores (Penzes, Id.).

Claims 9 and 17 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 9, Arora further teaches: An apparatus, comprising: at least one integrated circuit having a plurality of die regions (Arora, e.g., FIG. 2B, showing a plurality of memory stacks each comprising a plurality of memory die comprising one or more regions and a logic die comprising one or more logic die regions); a plurality of sensors operatively coupled to the plurality of die regions and operative to provide operating condition data associated with the plurality of die regions (Arora, e.g., ¶39, “PIM system 200 may also include one or more thermal sensors for sensing temperatures at one or more physical locations in the PIM system 200 …” Examiner’s note: Arora at ¶29 discloses a variety of memory die region and logic processing die region usage data, suggesting a means (i.e., a sensor) ; and wear spreading logic, operatively coupled to the sensors (Arora, e.g., ¶24, “… a memory controller 251, implemented in the host processor 250, includes control logic for performing thermal management of the memory …” See also, e.g., ¶39, “… memory controller 251 determines the expected thermal levels for each of multiple physical locations in the node 201, including target locations for placement of memory and processing operations, based on the temperatures sensed by the sensors 220-223”).
	With respect to claim 17, Arora and Moyer further teach: An apparatus, comprising: at least one integrated circuit package having a plurality of stacked dies each with a plurality of die regions (Arora, e.g., FIG. 2B, showing a plurality of memory stacks each comprising a plurality of memory die comprising one or more regions and a logic die comprising one or more logic die regions); sensors operatively coupled to the plurality of die regions and operative to provide operating condition data associated with the plurality of die regions (Arora, e.g., ¶39, “PIM system 200 may also include one or more thermal sensors for sensing temperatures at one or more physical locations in the PIM system 200 …” Examiner’s note: Arora at ¶29 discloses a variety of memory die region and logic processing die region usage data, suggesting a means (i.e., a sensor) for sensing those usage conditions); a persistent memory (Arora, e.g., ¶29, “… thermal model may include data stored within the memory dies A-D, or may alternatively be stored in other memory outside of node 201 …” Examiner’s note: see also Moyer, at, e.g., ¶25, “Processor 103 includes a usage table that stores the accumulated usage information for each core. In one embodiment, table 121 is implemented in a non volatile memory on integrated circuit 102 …”); wear spreading logic, operatively coupled to the persistent memory and responsive to the operating condition data (Arora, e.g., ¶24, “… a memory controller 251, implemented in the host processor 250, includes control logic for performing thermal management of the memory …” See also, e.g., ¶39, “… memory controller 251 determines the expected thermal levels for each of multiple physical locations in the node 201, including target locations for placement of memory and processing operations, based on the temperatures sensed by the sensors 220-223”) …
	Examiner notes that with respect to claim 1 only, Applicants recite that the operating condition data may additionally comprise a timing margin of the plurality of die regions and a number of detected faults of the plurality of die regions. However, Examiner refers to the language of the claim wherein it is recited that “the operating condition is based on at least one of the following operating characteristics,” and that the rejection of claim 1 is based on Arora’s disclosure of measuring frequency of operation of the plurality of die regions, an operating voltage of the plurality of die regions, and/or an activity level of the plurality of die regions, which are elements remaining in claims 9 and 17. Accordingly, the referenced portion of Arora applies to same alternative operating characteristic elements of claims 9 and 17 as those remaining in claim 1. In addition, Examiner notes that Bickford, newly cited in this Office Action, recites consideration of a number of faults of a plurality of devices (i.e. cores or space domains of a chip). Also, in order to advance prosecution by citing prior art teaching claim limitations not relied upon in the rejection, Examiner has previously cited Park et al., U.S. 2018/0129243 A1, disclosing using a ring oscillator to measure delay in a region of an integrated circuit in order to measure the age thereof and use that information in wear balancing decisions. 

Regarding claim 3, the rejection of claim 2 is incorporated, and Moyer further teaches: wherein the die region wear-out data is based on operating condition data associated with each of the plurality of die regions accrued over the life of each respective region of the plurality of regions (Moyer, e.g., ¶24, “controller 117 also monitors the accumulated usage of each core over the lifetime of integrated circuit 102…” See also, e.g., ¶31, “The values in the accumulated usage column represent the amount of time (in hours in one embodiment) that a core has operated with [an operating parameter] …”).

Regarding claim 4, the rejection of claim 2 is incorporated, and Moyer further teaches: the operating condition includes a plurality of ranges; the die region wear-out data includes data representing a cumulative amount of time each of the plurality of die regions has spent in each of the plurality of operating ranges (Moyer, e.g., ¶24, “controller 117 also monitors the accumulated usage of each core over the lifetime of integrated circuit 102…” See also, e.g., ¶32, “Table 203 records the amount of time … that a core operates at a particular temperature range (in Celsius) …” Examiner notes that FIG. 2 tables 201 and 205 record voltage and frequency range operation hours); and
	generating the wear-out control data includes combining the cumulative amount of time each of the plurality of die regions has spent in each of the plurality of operating ranges (Moyer, e.g., ¶46, “If [an operation] has completed, in 619, the usage time is determined … an age factor is retrieved from the table based on the operating condition determined in 603. In 623, the usage time is multiplied by the age factor to derive an effective usage time. The accumulated usage time for that core is then updated with the effective usage time at 625.” See also, e.g., ¶48, “each operating condition parameter (e.g. temperature, operating voltage, and operating frequency) may have its own age factor … the total age factor may be reflective of a lesser number (e.g. 2 or 1) parameters e.g. just temperature”).

Regarding claim 5, the rejection of claim 1 is incorporated, and Moyer further teaches: wherein the operating condition data is based on a plurality of operating characteristics from the group consisting of: the frequency of operation of the plurality of die regions, temperature level of the plurality of die regions, the operating voltage of the plurality of die regions, the activity level of the plurality of die regions, the timing margin of the plurality of die regions, and the number of detected faults of the plurality of die regions (Moyer, e.g., ¶46, “If [an operation] has completed, in 619, the usage time is determined … an age factor is retrieved from the table based on the operating condition determined in 603. In 623, the usage time is multiplied by the age factor to derive an effective usage time. The accumulated usage time for that core is then updated with the effective usage time at 625.” See also, e.g., ¶48, “each operating condition parameter (e.g. temperature, operating voltage, and operating frequency) may have its own age factor … the total age factor may be reflective of a lesser number (e.g. 2 or 1) parameters e.g. just temperature…” Examiner’s note: the operating conditions include voltage and operating frequencies; as the total age factor may be reflective of a lesser number (e.g., 2) parameters, such could be frequency and voltage rather than all 3).

Claims 11-13 and 19-21 are rejected for the reasons given in the rejections of claims 3-5 above.

Regarding claim 7, the rejection of claim 1 is incorporated, and Moyer further teaches: determining die region wear-out level data by combining die region wear-out data from multiple operating ranges (Moyer, e.g., ¶50, “In 705, the accumulated usage values for each core are obtained. In one embodiment, the usage values for the desire operating conditions are obtained … whereas in the embodiment of FIGs. 5 and 6, the total accumulated usage values for each core are obtained …” Examiner’s note: given the alternative embodiments described, it is clear that in at least one alternative, the cumulative wear-out over all defined voltage or frequency threshold ranges is considered (see also, e.g., ¶48, disclosing that the condition parameters may be 1, e.g. frequency or voltage only)); and
	wherein spreading wear among the plurality of die regions includes controlling task execution among the plurality of die regions using the die region wear-out data (Moyer, e.g., ¶50, “the core or cores are assigned to perform the processor operations based on the accumulated usage of each core to balance the accumulated usages among the cores…”).

Regarding claim 8, the rejection of claim 5 is incorporated, and Moyer further teaches: combining operating condition data associated with differing types of operating characteristics from each of the plurality of die regions (Moyer, e.g., ¶46, “If [an operation] has completed, in 619, the usage time is determined … an age factor is retrieved from the table based on the operating condition determined in 603. In 623, the usage time is multiplied by the age factor to derive an effective usage time. The accumulated usage time for that core is then updated with the effective usage time at 625.” See also, e.g., ¶48, “each operating condition parameter (e.g. temperature, operating voltage, and operating frequency) may have its own age factor … the total age factor may be reflective of a lesser number (e.g. 2 or 1) parameters e.g. just temperature…” Examiner’s note: a combination of 2 conditions may be voltage and frequency); and
	spreading wear among the plurality of die regions by generating wear-out control data based on the combined operating condition data associated with differing types of operating characteristics of each of the plurality of die regions (Moyer, e.g., ¶50, “the core or cores are assigned to perform the processor operations based on the accumulated usage of each core to balance the accumulated usages among the cores…”).

Claims 15-16 and 23-24 are rejected for the reasons given in the rejections of claims 7-8 above.

Regarding claim 32, the rejection of claim 1 is incorporated, and Naik further teaches: wherein producing fault detection information comprises producing data indicating at least one of: an error rate exceeds a threshold or logic timing delays exceed a threshold (Naik, e.g., ¶39, “if the error data 176 indicates that an error count or error rate that exceeds a first threshold amount, the post-write read engine 122 may send a signal to the block manager 142 indicating a first error characteristic of the destination block … block manager 142 may perform a corrective operation that results in the block 118 not being used …” See also, e.g., ¶¶40-41 disclosing other use of thresholds, including one that indicates a likelihood of early failure for the block; also note at least ¶¶20 and 24, describing the purpose of collecting this information and managing the use of the blocks such as to level wear throughout the physical memory).

Claim 33 is rejected for the reasons given in the rejection of claim 32 above.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Arora and Moyer in view of Bickford, Naik and Penzes, and in further view of Lofgren et al., U.S. 7,353,325 B2 (hereinafter referred to as “Lofgren”).

Regarding claim 26, the rejection of claim 1 is incorporated, and Moyer further teaches: wherein spreading wear among the plurality of die regions includes generating wear-out control data that controls at least one of: … operation of other functional units in the integrated circuit (Moyer, e.g., FIGs. 7-8 and ¶¶50-52, “controller 117 receives an indication to perform a processor operation … selects a core … based on factors such as whether the core has been previously determined to be the most efficient or the fastest, or operates at the lowest temperature … if the accumulated usage has exceeded the lifetime limit for a selected core, then another core is chosen …”)
While Arora and Moyer in view of Bickford, Naik and Penzes discloses the distribution of memory tasks to different die regions to balance wear, the combination does not specifically disclose that such spreading is performed by remapping memory addresses for the memory die region. However, Lofgren does teach: [wherein spreading wear among the plurality of die regions includes generating wear-out control data that controls at least one of:] remapping of memory addresses for a die region of memory … (Lofgren, e.g., 3:43-60, “logical address is converted by an address translation table 27 into a physical memory address … the translation table 27 is reprogrammable … to redirect data blocks of given logical addresses into different physical banks of the memory 11 in order to even out use of the banks …” See also, e.g., 8:15-46, describing remapping of the address translation table such that the highly-used block is swapped with the lightly-used block) for the purpose of balancing the wear caused by performance of memory operations at each of a plurality of memory regions (Lofgren, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing thermal wear levels in a system comprising logic die and memory die of Arora and Moyer in Id.).

Claims 27-28 are rejected for the reasons given in the rejection of claim 21 above.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Arora and Moyer in view of Bickford, Naik and Penzes, and in further view of Inoue, Keisuke, U.S. 2014/0245314 A1 (hereinafter referred to as “Inoue”) and Bose et al., U.S. 2009/0328055 A1 (hereinafter referred to as “Bose”).

Regarding claim 29, the rejection of claim 1 is incorporated, and Moyer further teaches: wherein: producing die region wear-out data includes: categorizing each of the plurality of die regions into a wear-out level based on the die region wear-out data (Moyer, e.g., ¶54, “multiple ‘life time limit’ values for each operating condition may be given for a core which each value having a different threshold. In some embodiments, in response to the accumulated usage value of a core reaching one of the lower threshold levels, controller 117 would reduce the operating voltage and/or frequency of any processor operations performed by the core …”).
ordering threads in a manner indicative of an amount of heat a thread is determined to cause when executing (Bose, e.g., ¶37, “thread history table 122 may include … temperature information … such that threads can be assigned based on the resulting thermal profile of a combination of threads …”) for the purpose of providing information used in assigning threads to cores based on thermal profiles (Bose, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing thermal wear levels in a system comprising logic die and memory die of Arora and Moyer in view of Bickford, Naik and Penzes to provide for ordering threads in a manner indicative of heat an amount of thread is determined to cause when executing because the disclosure of Bose shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for managing thermal wear levels in a system comprising at least logic processing die regions to provide for ordering threads in a manner indicative of heat an amount of thread is determined to cause when executing for the purpose of assigning threads to cores based on thermal profiles of the cores and the threads to be assigned (Bose, Id.).
Arora and Moyer in view of Bickford, Naik, Penzes and Bose do not specifically teach that tasks are distributed by assigning low-wear tasks to higher-wear cores and vice-versa. However, Inoue does teach: spreading thermal wear among the plurality of die regions using the die region wear-out data comprises assigning threads such that a thread causing a lower amount of heat is assigned to a die region having a higher wear-out level with respect to another die region (Inoue, e.g., ¶89, “PE, PU or SPU determines whether its current temperature is above the thermal threshold Tmax. If Tmax is not exceeded … it is determined whether an operation is available from the hot queue 504 … [If Tmax is exceeded] … it is determined whether an operation is available from the cool queue 506 …” Examiner’s note: Moyer, cited above, discloses the determination of accumulated wear-out data as opposed to point-in-time or predicted wear-out data, and is incorporated herein as recited above) for the purpose of assigning higher heat-producing tasks to processing regions more capable of absorbing the temperature increase (Inoue, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing thermal wear levels in a system comprising logic die and memory die of Arora and Moyer in view of Bickford, Naik, Penzes and Bose to provide that tasks are distributed by assigning low-wear tasks to higher-wear cores and vice-versa because the disclosure of Inoue shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for monitoring and metering the wear of one or more integrated circuit region to provide that tasks are distributed by assigning low-wear tasks to higher-wear cores and vice-versa for the purpose of assigning higher heat-producing tasks to processing regions more capable of absorbing the temperature increase (Inoue, Id.).

Claims 30-31 are rejected for the reasons given in the rejection of claim 24 above.


Response to Arguments
In the Remarks, Applicants Argue: Penzes “does not ‘prioritize’ thermal spreading so that short term temperature data is prioritized over lifetime accumulated wearout data of thermal die regions and used to ‘override’ lifetime data to spread thermal wear … Instead … Penzes teaches an opposite approach, namely to prioritize ‘monitor aging on a first processor core’” (Resp. at 14). “It is only after the device ‘has failed’ (lifetime ends) in block 402 does he teach to use short term thermal data … Hence lifetime processor core aging is the priority given in Penzes” (id.). Further, “there is no ‘overriding’ operation that is taught in the cited portion of Penzes, of thermal spreading based on long term data either since there is no wear spreading based on long term data that has to be overridden” (id. at 15). Accordingly, Penzes fails to teach the prioritize and override operation as claimed (id.). The independent claims are therefore allowable; no additionally cited references in the dependent claims fail to cure these deficiencies and the dependent claims are accordingly allowable based at least on their dependence from allowable base claims (id. at 15-16).

Examiner’s Response: In FIG. 4, Penzes describes determining whether a processor core has failed by determining whether said core has aged so much that it is unable to process instructions, and therefore select another core that has not failed (i.e. based on said lifetime wear) (see Penzes at FIG. 4 and ¶31). Penzes further proposed to modify the methodology of FIG. 4 (i.e., to “override” the set of steps of FIG. 4) by further considering instantaneous temperature of said cores based on predicted load of a next instruction (see ¶¶47-48). That is, rather than considering lifetime wear when selecting a second core at which to execute an instruction, as the method of FIG. 4 discloses, the determination of which core at which to execute the instruction is not accumulated over the life of the core (i.e., is a current / predicted temperature increase based on the characteristics of the instruction). Applicants’ response does not directly address this subsequent modification set forth in Penzes ¶¶47-48, and based on the foregoing discussion, Examiner does not find persuasive the argument that Penzes fails to teach the limitation as claimed.
	Accordingly, the rejections are maintained for the reasons set forth in full above in view of the response herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191